DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an intravenous treatment simulation device, classified in G09B 23/285.
II. Claims 7-12, drawn to a defibrillation treatment simulation device, classified in G09B 23/288.
III. Claims 13-17, drawn to a thoracic treatment simulation device, classified in G09B 23/288.
IV. Claims 18-25, drawn to a device for facilitating simulating performance of medical procedure on a live subject, classified in G09B 23/303.
The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially differ-ent design, mode of operation, function, or effect; (2) the inven-tions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. 

Inventions I & II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention I is directed towards an intravenous treatment simulation device requiring an overlay configured to be secured to a subject, the overlay having a needle-resistant inner layer and at least one conductive layer positioned outside of the needle resistant inner layer; at least one tube positioned within the overlay beneath the at least one conductive layer; a reservoir adapted to store a fluid, the reservoir coupled to provide the fluid to the at least one tube; and a processor coupled to the at least one conductive layer, the processor configured to detect an insertion of a needle through the at least one conductive layer and generate a signal upon the detection of the insertion of the needle, not required in Invention II. 
Likewise, Invention II is directed to a defibrillation treatment simulation device requiring a housing; 30a display coupled to the housing and operable to display an image to a user; one or more input devices coupled to the housing, the input devices operable by the user to simulate applying a defibrillation signal to a subject; and a processor within the housing, the processor programmed to generate a 35signal to the 

Inventions I & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention I is directed towards an intravenous treatment simulation device requiring an overlay configured to be secured to a subject, the overlay having a needle-resistant inner layer and at least one conductive layer positioned outside of the needle resistant inner layer; at least one tube positioned within the overlay beneath the at least one conductive layer; a reservoir adapted to store a fluid, the reservoir coupled to provide the fluid to the at least one tube; and a processor coupled to the at least one conductive layer, the processor configured to detect an insertion of a needle through the at least one conductive layer and generate a signal upon the detection of the insertion of the needle, not required in Invention III. 
Likewise, Invention III is directed to a thoracic treatment simulation device requiring an overlay configured to be secured to a subject, the overlay covering at least a portion of a torso of the subject and comprising an opening; a reservoir coupled with the opening; a motor coupled to the reservoir, the motor operable to periodically pump air into and out of the reservoir via the opening; and a processor coupled to the motor, the processor configured to operate the motor to pump the air into and out of the reservoir in accordance with a simulated breathing pattern of the subject, not required in Invention I. As such, Inventions I & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.

Inventions I & IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention I is directed towards an intravenous treatment 
Likewise, Invention IV is directed to a device for facilitating simulating performance of medical procedure on a live subject, requiring an overlay configured to be secured to the live subject and to cover at least a portion of a body of the live subject; a simulated treatment structure configured to simulate a structure associated with the medical procedure; at least one detector coupled to the simulated treatment structure and configured to detect an input generated from interaction between a treatment provider and the simulated treatment structure; at least one feedback device configured to provide a feedback signal to the live subject; and at least one processor connected to the simulated treatment structure and the at least one feedback device, the processor programmed to operate the feedback device to provide the feedback signal based upon the input generated from interaction between a treatment provider and the simulated treatment structure, not required in Invention I. As such, Inventions I & IV have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.

Inventions II & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention II is directed to a defibrillation treatment simulation device requiring a housing; 30a display coupled to the housing and operable to display an image to a user; one or more input devices coupled to the housing, the input devices operable by the user to simulate applying a defibrillation signal to a subject; and a processor within the housing, the processor programmed to generate a 35signal to the user that the defibrillation signal has been applied to the subject and to display a simulated patient heart rhythm on the display, not required in Invention III. 


Inventions II & IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention II is directed to a defibrillation treatment simulation device requiring a housing; 30a display coupled to the housing and operable to display an image to a user; one or more input devices coupled to the housing, the input devices operable by the user to simulate applying a defibrillation signal to a subject; and a processor within the housing, the processor programmed to generate a 35signal to the user that the defibrillation signal has been applied to the subject and to display a simulated patient heart rhythm on the display, not required in Invention IV. 
Likewise, Invention IV is directed to a device for facilitating simulating performance of medical procedure on a live subject, requiring an overlay configured to be secured to the live subject and to cover at least a portion of a body of the live subject; a simulated treatment structure configured to simulate a structure associated with the medical procedure; at least one detector coupled to the simulated treatment structure and configured to detect an input generated from interaction between a treatment provider and the simulated treatment structure; at least one feedback device configured to provide a feedback signal to the live subject; and at least one processor connected to the simulated treatment structure and the at least one feedback device, the processor programmed to operate the feedback device to provide the feedback signal based upon the input generated from interaction between a treatment provider and the simulated treatment structure, not required in Invention II. As such, Inventions II & IV have materially 

Inventions III & IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention III is directed to a thoracic treatment simulation device requiring an overlay configured to be secured to a subject, the overlay covering at least a portion of a torso of the subject and comprising an opening; a reservoir coupled with the opening; a motor coupled to the reservoir, the motor operable to periodically pump air into and out of the reservoir via the opening; and a processor coupled to the motor, the processor configured to operate the motor to pump the air into and out of the reservoir in accordance with a simulated breathing pattern of the subject, not required in Invention IV. 
Likewise, Invention IV is directed to a device for facilitating simulating performance of medical procedure on a live subject, requiring an overlay configured to be secured to the live subject and to cover at least a portion of a body of the live subject; a simulated treatment structure configured to simulate a structure associated with the medical procedure; at least one detector coupled to the simulated treatment structure and configured to detect an input generated from interaction between a treatment provider and the simulated treatment structure; at least one feedback device configured to provide a feedback signal to the live subject; and at least one processor connected to the simulated treatment structure and the at least one feedback device, the processor programmed to operate the feedback device to provide the feedback signal based upon the input generated from interaction between a treatment provider and the simulated treatment structure, not required in Invention III. As such, Inventions III & IV have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Here, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715